Citation Nr: 0030954	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953. This matter comes on appeal from a May 1997 
decision by the St. Petersburg VA Regional Office.


FINDINGS OF FACT

The veteran has skin cancer due to radiation exposure in 
service.


CONCLUSION OF LAW

Skin cancer due to radiation exposure was incurred in 
service. 38 U.S.C.A. § 1110, 1112(c), 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.311(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

Generally, service connection may be granted for a disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  The regulations 
state that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

For veteran who were exposed to radiation during service, VA 
law and regulation provide that service connection for a 
disease or disorder which is claimed to be attributable to 
ionizing radiation exposure during service may be established 
in one of three different ways.  McGuire v. West, 11 Vet. 
App. 274 (1998); See Wandel v. West, 11 Vet. App. 200 (1998); 
Ramey v. Brown, 9 Vet. App. 40 (1996), aff'd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  

First, there are 15 types of cancer which are presumptively 
service connected.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d)(2).  The 15 cancers are listed as the following:  
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, and cancer of the urinary tract.  
38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  For 
purposes of Section 3.311, applicable regulation, in part, 
provides in all claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumption period as specified in Sections 3.307 
or 3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses. 38 C.F.R. § 3.311(a)(1); Hilkert v. West, 
12 Vet. App. 145 (1999).

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; and 
(xxii) Lymphomas other than Hodgkin's disease.  
38 C.F.R. § 3.311(b)(2).





Analysis

The veteran has submitted a December 1994 statement from 
James H. Taylor, M.D., indicating that the veteran's exposure 
to radiation during his active service was a major 
contributing carcinogenic factor in causing his skin cancer.
 
In April 1997, the VA Chief Public Health and Environmental 
Hazards Officer concluded that it was unlikely that the 
veteran's multiple squamous and basal cell skin cancers can 
be attributed to exposure to ionizing radiation in service. 

The case was referred to an independent medical expert (IME) 
for an opinion as to the following question: Is it at least 
as likely as not that the veteran's skin cancer is causally 
related to exposure to ionizing radiation during his active 
service?

The October 2000 response to the IME request was as follows: 
The veteran was exposed to ionizing radiation in 1953 at the 
age of 23 years old. In 1963-1964, he started developing 
"skin problems" and finally in 1968 was diagnosed with skin 
cancer. Since then, he had developed between 40-100 skin 
tumors, both squamous cell carcinoma and basal cell 
carcinoma, which have treated with multiple resections and 
radiation therapy. This was an extremely severe case of skin 
cancer given its multiplicity and aggressiveness. The veteran 
did not have a history of significant sun exposure and there 
was no indication based on family history of the presence of 
a genetic cancer syndrome that would increase his risk for 
skin cancer. Skin cancer was clearly related to exposure to 
ionizing radiation and there was a well-documented relation 
between therapeutic and occupational exposure to radiation 
therapy and skin cancer. The case presented characteristics 
of radiation-induced cancer given the antecedent of exposure 
and the latent period between exposure and the development of 
cancer. Applying a linear model which is the most common 
model use to estimate the risk of cancer at lOW dose 
radiation exposure, the IME estimated that the dose received 
would have resulted in an excess incidence of cancer-related 
mortality of 400-500 per 100,000 exposed persons. Therefore, 
although the doses received were not very high, there was an 
increase incidence of cancer-related mortality at those 
doses. More important, the effect of radiation on cancer was 
considered a stochastic late effect. The far reaching 
implication of this was that any dose, however small, would 
carry some risk of inducing cancer. On the bases of these 
factors, the IME believed that it was at least as likely as 
not that the veteran's skin cancer was causally related to 
exposure to ionizing radiation during his active service. 

As there is significant evidence that supports the veteran's 
claim, service connection for skin cancer due to radiation 
exposure is granted. The benefit of the doubt is resolved in 
his favor. 38 C.F.R. §§ 1110, 1112(c), 5107; 38 C.F.R. 
§§ 3.303, 3.311(b)(2).


ORDER

Service connection for skin cancer due to radiation exposure 
is granted.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals


- 5 -


